Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 1 of 45




                 COMPOSITE EXHIBIT B
     Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 2 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action



                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                                Southern District of Florida

          IN RE APPLICATION OF                                                    )
                   MARIA FERNANDA RIGAIL PONS,                                    )         Case No. _________________
          Pursuant to 28 U.S.C. § 1782                                            )
          For Judicial Assistance in Obtaining                                    )
          Evidence For Use in Foreign and                                         )
          International Proceedings.                                              )
                                SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:              Amke Registered Agents, LLC
By Serving:      ABALLI MILNE KALIL, P.A., ITS REGISTERED AGENT
                 2250 SunTrust International Ctr
                 One S.E. Third Ave
                 Miami, FL 33131
                Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify
  at a deposition to be taken in this civil action. If you are an organization, you must designate one or more officers,
  directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment: See attached SCHEDULE.

  Place:             Sequor Law, P.A.                                                    Date and Time:
                     1001 Brickell Bay Drive, 9th Floor                                  [TBD]
                     Miami, Florida 33131

             The deposition will be recorded by this method: Court Reporter
          Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: See attached SCHEDULE.

       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
  45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
  respond to this subpoena and the potential consequences of not doing so.
  Date: August 2, 2019
                                     CLERK OF COURT
                                                                                       OR
                                                                                                /s/ Cristina Vicens Beard
                                          Signature of Clerk or Deputy Clerk                    Attorney’s signature


  The name, address, e-mail address, and telephone number of the attorney representing Applicant, who issues or requests
  this subpoena, are: Cristina Vicens Beard, Esq., cvicens@sequorlaw.com, 1001 Brickell Bay Drive, 9th Floor, Miami,
  FL 33131; (305) 372-8282.

                                         Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things before
  trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person
  to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 1 )

  Civil Action No.
                                                                  PROOF OF SERVICE
  Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 3 of 45
                        (This section should not be filed with the court unless required by Fed. R. Civ. P.
                                                                45.)


            I received this subpoena for (name of individual and title, if any)
on (date)                            .


            ❒ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                  on (date)                    ; or

            ❒ I returned the subpoena unexecuted because:
                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount
            of
            $                                  .

My fees are $                                  for travel and $                       for services, for a total of $   0.00       .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                        Server’s signature




                                                                                    Printed name and title




                                                                                    Server’s address



Additional information regarding attempted service, etc.:
    Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 4 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3 )

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
  (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 5 of 45



                                              SCHEDULE

                                             DEFINITIONS

          1.     “You” or “Your” refers to the recipient of this Subpoena, Amke Registered
   Agents, LLC, including its respective agents acting within the scope of that agency.

          2.      “Avellan” means Carlos Alberto Avellán Areta or anyone acting for him or on
   his behalf.

          3.      “Related Entities” shall refer to the entities listed below:

                      a)   Acería del Ecuador C.A.
                      b)   Inversiones Alabamas Corporation Ltd.
                      c)   Singletary Holdings, LLC
                      d)   Kona Marketing Limited
                      e)   Eldine Trading Limited
                      f)   Honaker Corporation

          4.      “Related Individuals” shall refer to the individuals listed below:

                      a)   Carla Avellán Pinto
                      b)   Camila María Avellán Pinto
                      c)   Juan José Avellán Arteta
                      d)   Felipe Avellán Arteta


           5.     “Document” shall have the same meaning and scope as “documents or
   electronically stored information” within the meaning of Federal Rule of Civil Procedure
   34(a)(1)(A).

           6.      “Communication” means any exchange of words, notes, symbols, ideas, or
   thoughts between two or more people by any medium or method, including: hand-written; typed;
   e-mail; text message or via other telephone messaging service such as WhatsApp or Telegram;
   recorded audio; voice recording; or any other medium or method capable of recording and
   electronically storing a Communication.

           7.      “Accounts” shall be construed in the broadest sense and shall include all bank
   and/or depository accounts at any financial institution, including, but not limited to any credit,
   checking, savings, investment, certificate of deposit, money market, interest bearing, brokerage,
   bond, stock or equity trading, credit card, line of credit, revolving, or loan account, in the name
   of the Avellan or any of the Related Entities, or in which Avellan and/or any of the Related
   Entities is an authorized signatory.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 6 of 45



          8.      “Entities” means any corporate entity, limited liability entity, business
   association, partnership, association, limited liability company, or other business organization or
   business venture.

          9.      “Property” refers to any tangible object, including but not limited to: real estate,
   vehicles, equipment and machinery, artwork, coins, jewelry, collectibles, sculptures, books and
   manuscripts, ethnographic arts, furniture and decorative arts, watches, musical instruments,
   drawings, photographs and prints.

          10.     “Transfer” means every mode, direct or indirect, absolute or conditional,
   voluntary or involuntary, of disposing of or parting with an asset or with an interest in an asset,
   including a gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
   encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
   any kind.

          11.     “All” means one original, or one copy, of each “Document” as defined above. If
   you have the original, produce the original. If you have a copy but not the original, produce a
   single copy. If any copy differs from the original or another copy in any respect, including,
   without limitation, drafts or versions or copies containing notes, comments or insertions, produce
   each. Any foreign language copies, drafts or originals shall be produced in addition to their
   English counterparts.

          12.    The terms “and” and “or” shall each be interpreted in every instance, both
   conjunctively and disjunctively, as meaning “and/or” so as to bring within the scope of these
   document requests any information that might otherwise be construed to be outside their scope.

           13.     “Regarding”, "Relating to", or “Reflecting” means referring to, pertaining to,
   being part of, regarding, evidencing, being evidence of, showing, generated or transmitted in the
   course of, constituting, memorializing, or concerning in any way, all or any part of the specified
   things, events, transactions, relationships, facts or contentions;

           14.    “Relevant Period” shall refer to the period of time beginning with and including
   December 1, 1999, through and including the date of complete production of the documents
   responsive to this Subpoena, including any period of time that production of responsive
   documents is delayed by the filing of any objection, motion to quash, or motion for protective
   order in connection with this Subpoena.

           15.    “Person” means natural person(s), corporation(s), association(s), partnership(s),
   sole proprietorship(s) or public entity(ies).

           16.     Any other term not defined herein shall have the same definition and meaning
   ascribed to it in the Declaration of Maria Fernanda Rigail Pons attached to the Application for
   Judicial Assistance Under 28 U.S.C. § 1782.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 7 of 45



          17.  These requests shall be deemed continuing to require You to reasonably
   supplement Your responsive production if You gain knowledge that Your response was
   incomplete.


                                      GENERAL PROVISIONS

            1.      You are requested to produce all documents that are in your possession, custody,
   or control, including, but not limited to, documents in the possession, custody or control of your
   affiliates, attorneys, consultants, professionals, agents, representatives, employees, subsidiaries,
   sister corporations, parent corporations or any other person or entity acting on your behalf. You
   have the affirmative duty to contact any third party, including the foregoing, from whom you
   have “the legal right to obtain the documents requested upon demand.” Sergeeva v.
   Tripleton Int'l Ltd., 834 F.3d 1194, 1201 (11th Cir. 2016) (affirming order that U.S. company
   produce documents in the physical possession or custody of a foreign affiliate); SeaRock v.
   Stripling, 736 F.2d 650, 653–54 (11th Cir. 1984).

          2.     To the extent applicable to any Documents produced in response to this
   Subpoena, please provide an affidavit or certification sufficient to identify such Documents as
   business records of a regularly conducted activity, as described in Florida Statutes section
   90.803(6).

          3.     The documents produced pursuant to this Subpoena for production of documents
   are to be segregated and identified by the number of the request to which the documents are
   responsive.

          4.      In the event you claim that any document requested is unavailable, lost,
   misplaced, or destroyed, state the following:

                  a.      the date you believe such document became unavailable, lost, misplaced,
                          or destroyed; and

                  b.      the reason why such document became misplaced, lost, or destroyed.

           5.      In the event that you seek to withhold any document on the basis that it is covered
   by privilege, please provide the following information:

                  a.      The name of each author, writer, sender, or initiator of such document or
                          thing, if any;

                  b.      The name of each recipient, addressee or party for whom such document
                          or thing was intended, if any;

                  c.      The date of such document, if any, or an estimate thereof so indicated if no
                          date appears on the document;
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 8 of 45



                  d.      The general subject matter as described in such document, or, if no such
                          description appears, then such other description sufficient to identify said
                          document; and

                  e.      The claimed grounds for withholding the document, including, but not
                          limited to the nature of any claimed privilege and grounds in support
                          thereof.

           6.      For each request, or part thereof, which is not fully responded to pursuant to a
   privilege, the nature of the privilege and grounds in support thereof should be fully stated, and
   that portion of the document not claimed to be privileged shall be produced.

          7.     If production of documents or other items required by this Subpoena would be, in
   whole or in part, unduly burdensome, or if the response to an individual request for production
   may be aided by clarification of the request, contact the issuer of this Subpoena, to discuss
   possible amendments or modifications of the Request within five (5) days of receipt of same.

           8.     Documents maintained in electronic form must be produced in their native
   electronic form with all metadata intact. Data must be produced in the data format in which it is
   typically used and maintained. For electronic mail systems using Microsoft Outlook or
   LotusNotes, provide all responsive emails and, if applicable, email attachments and any related
   documents, in their native file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes).
   For all other email systems provide all responsive emails and if applicable, email attachments
   and any related documents in TIFF format.

                  a.      To the extent any electronically stored information, if produced in its
                          native format, would be difficult or impossible to review because it would
                          require proprietary or legacy software, said electronically stored
                          information should be provided in Image (near-paper) format (i.e., .TIFF,
                          or .PDF files) with a corresponding load file utilizing valid field delimiters
                          and text qualifiers containing metadata and optical character recognition
                          (OCR) extracted text for said electronically stored information named with
                          the document identification (DocID) of its corresponding file.

                  b.      To the extent any electronically stored information is a password protected
                          native file, the password for the native file should be provided as metadata
                          in a text file named with the document identification (DocID) of the
                          corresponding password protected native file.

           9.     To the extent that no single document exists or is in your possession, custody or
   control that contains all the information sought in any particular request, you are to provide such
   other documents in your possession, custody or control that are sufficient to show, compute,
   compile, or explain all the information sought in the request or as much information as is
   available.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 9 of 45




          10.  These requests shall be deemed continuing so as to require you to reasonably
   supplement your responsive production if you gain knowledge that your response was
   incomplete.


                                      DEPOSITION TOPICS

          1.      All documents produced by You in response to the Subpoena including issues
   regarding their creation and/or authenticity.

          2.     Your relationship with Avellan, including the nature and scope of any services
   rendered by You to Avellan.

           3.     Information relating to payments received by You from Avellan or any of the
   Related Entities or Related Individuals and/or any person acting on their behalf or for their
   benefit.

          4.     The acquisition, holding, and/or disposition of assets held by Avellan or any of
   the Related Entities or Related Individuals.

          5.      The creation or formation, and Your role therein, of the Related Entities and any
   other Entity controlled or beneficially owned by Avellan and/or any of the Related Individuals.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 10 of 45



                                              SCHEDULE

                                      DOCUMENT REQUESTS

           1.      All contracts or agreements between You and Avellan and/or any of the Related
   Entities or Related Individuals, or any contract or agreement between You and any person for the
   benefit of Avellan and/or any of the Related Entities or Related Individuals.

          2.     Documents sufficient to show the nature and scope of any services provided by
   You to Avellan and/or the Related Entities.

          3.      All Documents authorizing, delegating, or assigning to You the authority to act on
   behalf or for the benefit of Avellan and/or any of the Related Entities or Related Individuals,
   including, but not limited to, powers of attorney.

           4.     All Communications between You and Avellan and/or any of the Related Entities
   or Related Individuals relating to the acquisition, holding, disposition, or Transfer of any assets,
   funds, or Property.

           5.     Any and all Documents regarding or relating to Avellan and/or any of the Related
   Entities or Related Individuals. This shall include but is not limited to: (i) all contracts; (ii)
   account statements; (iii) correspondence with third persons; (iv) wire transfers requests and/or
   payment requests; (v) all deeds, leases, mortgages, liens, or other written instruments evidencing
   an interest or an ownership in real property, legal or equitable, at any time; (vi) invoices for
   services rendered (vii) Bills of sale, contracts, closing statements, title policies or other written
   evidence of any personal or real property purchased or sold, or transferred in any manner
   whatsoever.

          6.     All Documents prepared for, on behalf of, or for the benefit of Avellan and/or any
   the Related Entities or Related Individuals, including, but not limited to Documents relating to
   the formation or incorporation of any of the Related Entities or any other Entity beneficially
   owned by Avellan and/or the Related Individuals.

          7.      All Documents reflecting any funds or Property received by You from Avellan
   and/or any of the Related Entities or Related Individuals, or on their behalf or for their benefit.

          8.    All Documents regarding the Transfer of any funds or of any Property made by
   You or any Banks on behalf or for the benefit of Avellan and/or any Entities and Individuals.

          9.     Documents sufficient to identify the shareholders, members, interest holders,
   and/or ultimate beneficial owners of the Related Entities and any other company in which
   Avellan and/or any of the Related Entities or Related Individuals holds any interest.

          10.     All Documents showing or otherwise reflecting all payments, gifts, or any other
   Transfers received by You from or on behalf of Avellan, and/or any of the Related Entities or
   Related Individuals.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 11 of 45




          11.   All Documents regarding the Transfer of any funds or of any Property made by
   You or any Banks on behalf or for the benefit of Avellan and/or any Entities and Individuals.

           12.     All Documents during the Relevant Period showing or otherwise reflecting all
   payments, gifts, or any other transfers from You or any Banks to Avellan or any Entities and
   Individuals or for the benefit of Avellan or any Entities and Individuals, including but not limited
   to, electronic funds transfer messages and confirmations, deposit slips, and cancelled checks
   (front and back).

          13.    All Communications with Avellan and/or any of the Related Entities and/or
   Related Individuals or with any third party regarding any Property owned or believed to be
   owned by any of the Related Entities and/or Related Individuals.
    Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 12 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action



                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                                Southern District of Florida

          IN RE APPLICATION OF                                                 )
          MARIA FERNANDA RIGAIL PONS,                                          )            Case No. _________________
          Pursuant to 28 U.S.C. § 1782                                         )
          For Judicial Assistance in Obtaining                                 )
                                                                               )
          Evidence For Use in Foreign and                                      )
          International Proceedings.                                           )
                                SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                  CA Indosuez Wealth
By Serving:          CORPORATION SERVICE COMPANY, ITS REGISTERED AGENT
                     1201 Hays Street
                     Tallahassee, FL 32301


                Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify
  at a deposition to be taken in this civil action. If you are an organization, you must designate one or more officers,
  directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment: See attached SCHEDULE.

  Place:             Sequor Law, P.A.                                                    Date and Time:
                     1001 Brickell Bay Drive, 9th Floor                                  [TBD]
                     Miami, Florida 33131


             The deposition will be recorded by this method: Court Reporter

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: See attached SCHEDULE.

       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
  45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
  respond to this subpoena and the potential consequences of not doing so.

  Date: August 2, 2019
                                     CLERK OF COURT
                                                                                       OR
                                                                                                /s/ Cristina Vicens Beard
                                          Signature of Clerk or Deputy Clerk                    Attorney’s signature


  The name, address, e-mail address, and telephone number of the attorney representing Applicant, who issues or requests
  this subpoena, are: Cristina Vicens Beard, Esq., cvicens@sequorlaw.com, 1001 Brickell Bay Drive, 9th Floor, Miami,
  FL 33131; (305) 372-8282.

                                         Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things before
  trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person
  to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 13 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2 )

 Civil Action No.
                                                                 PROOF OF SERVICE
                          (This section should not be filed with the court unless required by Fed. R. Civ. P.
                                                                  45.)


             I received this subpoena for (name of individual and title, if any)
 on (date)                               .


             ❒ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                      on (date)                    ; or

             ❒ I returned the subpoena unexecuted because:
                                                                                                                                  .

             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount
             of
             $                                       .

 My fees are $                                       for travel and $                     for services, for a total of $   0.00       .


             I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature




                                                                                        Printed name and title




                                                                                        Server’s address



 Additional information regarding attempted service, etc.:
   Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 14 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3 )

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
  (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                         SCHEDULE

                                                                      DEFINITIONS
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 15 of 45




          1.     “You”, “Your”, or “Bank” refers to the recipient of this Subpoena, including its
   predecessors Credit Agricole Miami Private Bank and/or Credit Lyonnais.

          2.      “Avellan” means Carlos Alberto Avellán Areta or anyone acting for him or on
   his behalf.

          3.      “Related Entities” shall refer to the entities listed below:

                      a)   Acería del Ecuador C.A.
                      b)   Inversiones Alabamas Corporation Ltd.
                      c)   Singletary Holdings, LLC
                      d)   Kona Marketing Limited
                      e)   Eldine Trading Limited
                      f)   Honaker Corporation

          4.      “Related Individuals” shall refer to the individuals listed below:

                      a)   Carla Avellán Pinto
                      b)   Camila María Avellán Pinto
                      c)   Juan José Avellán Arteta
                      d)   Felipe Avellán Arteta


           5.     “Document” shall have the same meaning and scope as “documents or
   electronically stored information” within the meaning of Federal Rule of Civil Procedure
   34(a)(1)(A).

           6.      “Communication” means any exchange of words, notes, symbols, ideas, or
   thoughts between two or more people by any medium or method, including: hand-written; typed;
   e-mail; text message or via other telephone messaging service such as WhatsApp or Telegram;
   recorded audio; voice recording; or any other medium or method capable of recording and
   electronically storing a Communication.

          7.      “Accounts” shall be construed in the broadest sense and shall include all bank
   and/or depository accounts at the Bank, including, but not limited to any credit, checking,
   savings, investment, certificate of deposit, money market, interest bearing, brokerage, bond,
   stock or equity trading, credit card, line of credit, revolving, or loan account, in the name of the
   Avellan or any of the Related Entities, or in which Avellan and/or any of the Related Entities is
   an authorized signatory.

          8.      “Entities” means any corporate entity, limited liability entity, business
   association, partnership, association, limited liability company, or other business organization or
   business venture.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 16 of 45



          9.      “Property” refers to any tangible object, including but not limited to: real estate,
   vehicles, equipment and machinery, artwork, coins, jewelry, collectibles, sculptures, books and
   manuscripts, ethnographic arts, furniture and decorative arts, watches, musical instruments,
   drawings, photographs and prints.

          10.     “Transfer” means every mode, direct or indirect, absolute or conditional,
   voluntary or involuntary, of disposing of or parting with an asset or with an interest in an asset,
   including a gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
   encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
   any kind.

          11.     “All” means one original, or one copy, of each “Document” as defined above. If
   you have the original, produce the original. If you have a copy but not the original, produce a
   single copy. If any copy differs from the original or another copy in any respect, including,
   without limitation, drafts or versions or copies containing notes, comments or insertions, produce
   each. Any foreign language copies, drafts or originals shall be produced in addition to their
   English counterparts.

          12.    The terms “and” and “or” shall each be interpreted in every instance, both
   conjunctively and disjunctively, as meaning “and/or” so as to bring within the scope of these
   document requests any information that might otherwise be construed to be outside their scope.

           13.     "Relating to" means referring to, pertaining to, being part of, regarding,
   evidencing, being evidence of, showing, generated or transmitted in the course of, constituting,
   memorializing, or concerning in any way, all or any part of the specified things, events,
   transactions, relationships, facts or contentions;

           14.    “Relevant Period” shall refer to the period of time beginning with and including
   December 1, 1999, through and including the date of complete production of the documents
   responsive to this Subpoena, including any period of time that production of responsive
   documents is delayed by the filing of any objection, motion to quash, or motion for protective
   order in connection with this Subpoena.

           15.    “Person” means natural person(s), corporation(s), association(s), partnership(s),
   sole proprietorship(s) or public entity(ies).

           16.     Any other term not defined herein shall have the same definition and meaning
   ascribed to it in the Declaration of Maria Fernanda Rigail Pons attached to the Application for
   Judicial Assistance Under 28 U.S.C. § 1782.

         17.   These requests shall be deemed continuing to require You to reasonably
   supplement Your responsive production if You gain knowledge that Your response was
   incomplete.

                                      GENERAL PROVISIONS
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 17 of 45



            1.      You are requested to produce all documents that are in your possession, custody,
   or control, including, but not limited to, documents in the possession, custody or control of your
   affiliates, attorneys, consultants, professionals, agents, representatives, employees, subsidiaries,
   sister corporations, parent corporations or any other person or entity acting on your behalf. You
   have the affirmative duty to contact any third party, including the foregoing, from whom you
   have “the legal right to obtain the documents requested upon demand.” Sergeeva v.
   Tripleton Int'l Ltd., 834 F.3d 1194, 1201 (11th Cir. 2016) (affirming order that U.S. company
   produce documents in the physical possession or custody of a foreign affiliate); SeaRock v.
   Stripling, 736 F.2d 650, 653–54 (11th Cir. 1984).

          2.     To the extent applicable to any Documents produced in response to this
   Subpoena, please provide an affidavit or certification sufficient to identify such Documents as
   business records of a regularly conducted activity, as described in Florida Statutes section
   90.803(6).

          3.     The documents produced pursuant to this Subpoena for production of documents
   are to be segregated and identified by the number of the request to which the documents are
   responsive.

          4.      In the event you claim that any document requested is unavailable, lost,
   misplaced, or destroyed, state the following:

                  a.      the date you believe such document became unavailable, lost, misplaced,
                          or destroyed; and

                  b.      the reason why such document became misplaced, lost, or destroyed.

           5.      In the event that you seek to withhold any document on the basis that it is covered
   by privilege, please provide the following information:

                  a.      The name of each author, writer, sender, or initiator of such document or
                          thing, if any;

                  b.      The name of each recipient, addressee or party for whom such document
                          or thing was intended, if any;

                  c.      The date of such document, if any, or an estimate thereof so indicated if no
                          date appears on the document;

                  d.      The general subject matter as described in such document, or, if no such
                          description appears, then such other description sufficient to identify said
                          document; and

                  e.      The claimed grounds for withholding the document, including, but not
                          limited to the nature of any claimed privilege and grounds in support
                          thereof.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 18 of 45



           6.      For each request, or part thereof, which is not fully responded to pursuant to a
   privilege, the nature of the privilege and grounds in support thereof should be fully stated, and
   that portion of the document not claimed to be privileged shall be produced.

          7.     If production of documents or other items required by this Subpoena would be, in
   whole or in part, unduly burdensome, or if the response to an individual request for production
   may be aided by clarification of the request, contact the issuer of this Subpoena, to discuss
   possible amendments or modifications of the Request within five (5) days of receipt of same.

           8.     Documents maintained in electronic form must be produced in their native
   electronic form with all metadata intact. Data must be produced in the data format in which it is
   typically used and maintained. For electronic mail systems using Microsoft Outlook or
   LotusNotes, provide all responsive emails and, if applicable, email attachments and any related
   documents, in their native file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes).
   For all other email systems provide all responsive emails and if applicable, email attachments
   and any related documents in TIFF format.

                  a.      To the extent any electronically stored information, if produced in its
                          native format, would be difficult or impossible to review because it would
                          require proprietary or legacy software, said electronically stored
                          information should be provided in Image (near-paper) format (i.e., .TIFF,
                          or .PDF files) with a corresponding load file utilizing valid field delimiters
                          and text qualifiers containing metadata and optical character recognition
                          (OCR) extracted text for said electronically stored information named with
                          the document identification (DocID) of its corresponding file.

                  b.      To the extent any electronically stored information is a password protected
                          native file, the password for the native file should be provided as metadata
                          in a text file named with the document identification (DocID) of the
                          corresponding password protected native file.

           9.     To the extent that no single document exists or is in your possession, custody or
   control that contains all the information sought in any particular request, you are to provide such
   other documents in your possession, custody or control that are sufficient to show, compute,
   compile, or explain all the information sought in the request or as much information as is
   available.

          10.  These requests shall be deemed continuing so as to require you to reasonably
   supplement your responsive production if you gain knowledge that your response was
   incomplete.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 19 of 45



                                               SCHEDULE

                                       DOCUMENT REQUESTS

   1.    For the Relevant Period, and for each Account, all of the following Documents relating to
         such Account:
         a.      account statements;
         b.      wire transfer, EFT, or ACH payment requests for payments in an amount greater
                 than $500.00;
         c.      wire transfer, EFT, or ACH payment confirmations, details, or receipts for
                 payments in an amount greater than $500.00;
         d.      cancelled checks (front and back) in an amount greater than $500.00;
         e.      deposit slips or receipts for any amount greater than $500.00;
         f.      records reflecting the receipt or delivery of securities;
         g.      applications for credit, including documentation attached to or provided in
                 connection therewith;
         h.      credit reports;
         i.      signature cards; and
         j.      account opening Documents, including, without limitation, Know Your Customer
                 Documents.

   2.    For the Relevant Period, and for each Account, all communications, e-mails, and
         recorded conversations between the Bank and any other person or entity relating to such
         Account.

   3.    Logs or spreadsheets listing all wire transfers initiated, originated, credited to, or
         ultimately received by any of the Related Entities and Individuals during the Relevant
         Period, in which transfers the Bank acted solely as an intermediary bank or correspondent
         bank to CHIPS, Fedwire, or otherwise to facilitate an interbank funds transfer.

   4.    To the extent not included in Document Request No. 3, logs or spreadsheets of all
         payment messages—whether generated by CHIPS, SWIFT, Fedwire, or any other
         interbank payment service—relating to any wire transfer initiated, originated, credited to,
         or ultimately received by any of the Related Entities and Individuals, in which transfer
         the Bank acted solely as an intermediary bank or correspondent bank to CHIPS, Fedwire,
         or otherwise to facilitate an interbank funds transfer.

   5.    Documents sufficient to identify any person (excluding persons within the Bank or its
         legal counsel) with whom You discussed or disclosed the existence of the Subpoena or
         the requests therein.
    Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 20 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action



                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                                Southern District of Florida

          IN RE APPLICATION OF                                                    )
          MARIA FERNANDA RIGAIL PONS,                                             )         Case No. _________________
          Pursuant to 28 U.S.C. § 1782                                            )
          For Judicial Assistance in Obtaining                                    )
                                                                                  )
          Evidence For Use in Foreign and                                         )
          International Proceedings.                                              )
                                SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:             Philippe Larmier
By Serving:
               Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify
 at a deposition to be taken in this civil action. If you are an organization, you must designate one or more officers,
 directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
 matters, or those set forth in an attachment: See “Deposition Topics” below..

  Place:             Sequor Law, P.A.                                                    Date and Time:
                     1001 Brickell Bay Drive, 9th Floor                                  [TBD]
                     Miami, Florida 33131

             The deposition will be recorded by this method: Court Reporter

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: See attached SCHEDULE.

       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
  45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
  respond to this subpoena and the potential consequences of not doing so.
  Date: August 2, 2019
                                     CLERK OF COURT
                                                                                       OR
                                                                                                /s/ Cristina Vicens Beard
                                          Signature of Clerk or Deputy Clerk                    Attorney’s signature


  The name, address, e-mail address, and telephone number of the attorney representing Applicant, who issues or requests
  this subpoena, are: Cristina Vicens Beard, Esq., cvicens@sequorlaw.com, 1001 Brickell Bay Drive, 9th Floor, Miami,
  FL 33131; (305) 372-8282.

                                         Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things before
  trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person
  to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 1 )

  Civil Action No.
                                                                  PROOF OF SERVICE
 Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 21 of 45
                        (This section should not be filed with the court unless required by Fed. R. Civ. P.
                                                                45.)


            I received this subpoena for (name of individual and title, if any)
on (date)                            .


            ❒ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                  on (date)                    ; or

            ❒ I returned the subpoena unexecuted because:
                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount
            of
            $                                  .

My fees are $                                  for travel and $                       for services, for a total of $   0.00       .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                        Server’s signature




                                                                                    Printed name and title




                                                                                    Server’s address



Additional information regarding attempted service, etc.:
   Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 22 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3 )

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
  (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 23 of 45



                                             SCHEDULE

                                            DEFINITIONS

          1.     “You” or “Your” refers to the recipient of this Subpoena.

          2.     “Avellan” means Carlos Alberto Avellán Areta or anyone acting for him or on
   his behalf.

           3.       “Banks” means Credit Agricole Miami Private Bank and Credit Lyonnais, and
   any of its affiliates or subsidiaries.

          4.     “Related Entities” shall refer to the entities listed below:

                     a)   Acería del Ecuador C.A.
                     b)   Inversiones Alabamas Corporation Ltd.
                     c)   Singletary Holdings, LLC
                     d)   Kona Marketing Limited
                     e)   Eldine Trading Limited
                     f)   Honaker Corporation

          5.     “Related Individuals” shall refer to the individuals listed below:

                     a)   Carla Avellán Pinto
                     b)   Camila María Avellán Pinto
                     c)   Juan José Avellán Arteta
                     d)   Felipe Avellán Arteta

         6.      The “Agricole Payment Instruction” shall refer to a piece of correspondence dated
   March 5, 2015, sent by Avellan to You, which is attached hereto as Exhibit 1.

          7.      The “Lyonnais Letter” shall refer to a piece of correspondence dated May 31,
   2002, sent by You to Avellan, which is attached hereto as Exhibit 2.

          8.      The “Credit Agricole Letter” shall refer to a piece of correspondence dated May
   10, 2012, sent by Avellan to You, which is attached hereto as Exhibit 3.

           9.     “Document” shall have the same meaning and scope as “documents or
   electronically stored information” within the meaning of Federal Rule of Civil Procedure
   34(a)(1)(A).

           10.     “Communication” means any exchange of words, notes, symbols, ideas, or
   thoughts between two or more people by any medium or method, including: hand-written; typed;
   e-mail; text message or via other telephone messaging service such as WhatsApp or Telegram;
   recorded audio; voice recording; or any other medium or method capable of recording and
   electronically storing a Communication.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 24 of 45




           11.    “Accounts” shall be construed in the broadest sense and shall include all bank
   and/or depository accounts at any financial institution or bank, including, but not limited to any
   credit, checking, savings, investment, certificate of deposit, money market, interest bearing,
   brokerage, bond, stock or equity trading, credit card, line of credit, revolving, or loan account, in
   the name of the Avellan or any of the Related Entities, or in which Avellan and/or any of the
   Related Entities is an authorized signatory.

          12.     “Entities” means any corporate entity, limited liability entity, business
   association, partnership, association, limited liability company, or other business organization or
   business venture.

          13.     “Property” refers to any tangible object, including but not limited to: real estate,
   vehicles, equipment and machinery, artwork, coins, jewelry, collectibles, sculptures, books and
   manuscripts, ethnographic arts, furniture and decorative arts, watches, musical instruments,
   drawings, photographs and prints.

          14.     “Transfer” means every mode, direct or indirect, absolute or conditional,
   voluntary or involuntary, of disposing of or parting with an asset or with an interest in an asset,
   including a gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
   encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
   any kind.

          15.     “All” means one original, or one copy, of each “Document” as defined above. If
   you have the original, produce the original. If you have a copy but not the original, produce a
   single copy. If any copy differs from the original or another copy in any respect, including,
   without limitation, drafts or versions or copies containing notes, comments or insertions, produce
   each. Any foreign language copies, drafts or originals shall be produced in addition to their
   English counterparts.

          16.    The terms “and” and “or” shall each be interpreted in every instance, both
   conjunctively and disjunctively, as meaning “and/or” so as to bring within the scope of these
   document requests any information that might otherwise be construed to be outside their scope.

           17.     "Relating to" means referring to, pertaining to, being part of, regarding,
   evidencing, being evidence of, showing, generated or transmitted in the course of, constituting,
   memorializing, or concerning in any way, all or any part of the specified things, events,
   transactions, relationships, facts or contentions;

           18.    “Relevant Period” shall refer to the period of time beginning with and including
   December 1, 1999, through and including the date of complete production of the documents
   responsive to this Subpoena, including any period of time that production of responsive
   documents is delayed by the filing of any objection, motion to quash, or motion for protective
   order in connection with this Subpoena.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 25 of 45



           19.    “Person” means natural person(s), corporation(s), association(s), partnership(s),
   sole proprietorship(s) or public entity(ies).

           20.     Any other term not defined herein shall have the same definition and meaning
   ascribed to it in the Declaration of Maria Fernanda Rigail Pons attached to the Application for
   Judicial Assistance Under 28 U.S.C. § 1782.

          21.  These requests shall be deemed continuing to require You to reasonably
   supplement Your responsive production if You gain knowledge that Your response was
   incomplete.

                                      GENERAL PROVISIONS

            1.      You are requested to produce all documents that are in your possession, custody,
   or control, including, but not limited to, documents in the possession, custody or control of your
   affiliates, attorneys, consultants, professionals, agents, representatives, employees, subsidiaries,
   sister corporations, parent corporations or any other person or entity acting on your behalf. You
   have the affirmative duty to contact any third party, including the foregoing, from whom you
   have “the legal right to obtain the documents requested upon demand.” Sergeeva v.
   Tripleton Int'l Ltd., 834 F.3d 1194, 1201 (11th Cir. 2016) (affirming order that U.S. company
   produce documents in the physical possession or custody of a foreign affiliate); SeaRock v.
   Stripling, 736 F.2d 650, 653–54 (11th Cir. 1984).

          2.     To the extent applicable to any Documents produced in response to this
   Subpoena, please provide an affidavit or certification sufficient to identify such Documents as
   business records of a regularly conducted activity, as described in Florida Statutes section
   90.803(6).

          3.     The documents produced pursuant to this Subpoena for production of documents
   are to be segregated and identified by the number of the request to which the documents are
   responsive.

          4.      In the event you claim that any document requested is unavailable, lost,
   misplaced, or destroyed, state the following:

                  a.      the date you believe such document became unavailable, lost, misplaced,
                          or destroyed; and

                  b.      the reason why such document became misplaced, lost, or destroyed.

           5.      In the event that you seek to withhold any document on the basis that it is covered
   by privilege, please provide the following information:

                  a.      The name of each author, writer, sender, or initiator of such document or
                          thing, if any;
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 26 of 45



                  b.      The name of each recipient, addressee or party for whom such document
                          or thing was intended, if any;

                  c.      The date of such document, if any, or an estimate thereof so indicated if no
                          date appears on the document;

                  d.      The general subject matter as described in such document, or, if no such
                          description appears, then such other description sufficient to identify said
                          document; and

                  e.      The claimed grounds for withholding the document, including, but not
                          limited to the nature of any claimed privilege and grounds in support
                          thereof.

           6.      For each request, or part thereof, which is not fully responded to pursuant to a
   privilege, the nature of the privilege and grounds in support thereof should be fully stated, and
   that portion of the document not claimed to be privileged shall be produced.

          7.     If production of documents or other items required by this Subpoena would be, in
   whole or in part, unduly burdensome, or if the response to an individual request for production
   may be aided by clarification of the request, contact the issuer of this Subpoena, to discuss
   possible amendments or modifications of the Request within five (5) days of receipt of same.

           8.     Documents maintained in electronic form must be produced in their native
   electronic form with all metadata intact. Data must be produced in the data format in which it is
   typically used and maintained. For electronic mail systems using Microsoft Outlook or
   LotusNotes, provide all responsive emails and, if applicable, email attachments and any related
   documents, in their native file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes).
   For all other email systems provide all responsive emails and if applicable, email attachments
   and any related documents in TIFF format.

                  a.      To the extent any electronically stored information, if produced in its
                          native format, would be difficult or impossible to review because it would
                          require proprietary or legacy software, said electronically stored
                          information should be provided in Image (near-paper) format (i.e., .TIFF,
                          or .PDF files) with a corresponding load file utilizing valid field delimiters
                          and text qualifiers containing metadata and optical character recognition
                          (OCR) extracted text for said electronically stored information named with
                          the document identification (DocID) of its corresponding file.

                  b.      To the extent any electronically stored information is a password protected
                          native file, the password for the native file should be provided as metadata
                          in a text file named with the document identification (DocID) of the
                          corresponding password protected native file.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 27 of 45




           9.     To the extent that no single document exists or is in your possession, custody or
   control that contains all the information sought in any particular request, you are to provide such
   other documents in your possession, custody or control that are sufficient to show, compute,
   compile, or explain all the information sought in the request or as much information as is
   available.
           10.    These requests shall be deemed continuing so as to require you to reasonably
   supplement your responsive production if you gain knowledge that your response was
   incomplete.

                                       DEPOSITION TOPICS

          1.      All documents produced by You in response to the Subpoena including questions
   regarding their creation and/or authenticity.

          2.      Your professional and personal relationship with Avellan, and the nature and
   scope of any services rendered by You to Avellan.

          3.      Information relating to payments received by You from Avellan or any of the
   Related Entities or Related Individuals and/or any person on their behalf or for their benefit.

          4.     The acquisition, holding, and/or disposition of assets held by Avellan or any of
   the Related Entities or Related Individuals.

          5.      The creation or formation, and Your role therein, of the Related Entities and any
   other Entity controlled or beneficially owned by Avellan and/or any of the Related Individuals.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 28 of 45



                                              SCHEDULE

                                      DOCUMENT REQUESTS

           1.      All contracts or agreements between You and Avellan and/or any of the Related
   Entities or Related Individuals, or any contract or agreement between You and a third party for
   the benefit of Avellan and/or any of the Related Entities or Related Individuals.

          2.     Documents sufficient to show the nature and scope of any services provided by
   You to Avellan and/or the Related Entities.

           3.     All Communications between You and Avellan and/or any of the Related Entities
   or Related Individuals relating to the acquisition, holding, disposition, or Transfer of any assets,
   funds, or Property.

           4.   All Documents and Communications including, but not limited to relevant intra-
   office communications, relating to or created in response to the Agricole Payment Instruction.

           5.   All Documents and Communications including, but not limited to relevant intra-
   office communications, relating to or created in response to the Lyonnais Letter.

           6.   All Documents and Communications including, but not limited to relevant intra-
   office communications, relating to or created in response to the Credit Agricole Letter.

          7.      Documents sufficient to identify all Accounts held by Avellan and/or any of the
   Related Entities at any time during the Relevant Period.

          8.      All Documents authorizing, delegating, or assigning to You the authority to act on
   behalf or for the benefit of Avellan and/or any of the Related Entities or Related Individuals,
   including, but not limited to, powers of attorney.

           9.      All Documents regarding or relating to Avellan and/or any of the Related Entities
   or Related Individuals. This shall include but is not limited to: (i) all contracts; (ii) account
   statements; (iii) correspondence with third persons; (iv) wire transfers requests and/or payment
   requests; (v) all deeds, leases, mortgages, liens, or other written instruments evidencing an
   interest or an ownership in real property, legal or equitable, at any time; (vi) invoices for services
   rendered (vii) bills of sale, contracts, closing statements, title policies or other written evidence
   of any personal or real property purchased or sold, or transferred in any manner whatsoever.

          10.    All Documents prepared for, on behalf of, or for the benefit of Avellan and/or any
   the Related Entities or Related Individuals, including, but not limited to Documents relating to
   the formation or incorporation of any of the Related Entities or any other Entity beneficially
   owned by Avellan and/or the Related Individuals.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 29 of 45



          11.    Documents sufficient to identify the shareholders, members, interest holders,
   and/or ultimate beneficial owners of the Related Entities and any other company in which
   Avellan and/or any of the Related Entities or Related Individuals holds any interest.

          12.   All Documents regarding the Transfer of any funds or of any Property made by
   You or any Banks on behalf or for the benefit of Avellan and/or any Entities and Individuals.

          13.     All Documents showing or otherwise reflecting all payments, gifts, or any other
   Transfers received by You from or on behalf of Avellan, and/or any of the Related Entities or
   Related Individuals.

           14.     All Documents during the Relevant Period showing or otherwise reflecting all
   payments, gifts, or any other transfers from You or any Banks to Avellan or any Entities and
   Individuals or for the benefit of Avellan or any Entities and Individuals, including but not limited
   to, electronic funds transfer messages and confirmations, deposit slips, and cancelled checks
   (front and back).

          15.    All Communications with Avellan and/or any of the Related Entities and/or
   Related Individuals or with any third party regarding any Property owned or believed to be
   owned by any of the Related Entities and/or Related Individuals.
    Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 30 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action



                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                                Southern District of Florida

          IN RE APPLICATION OF                                                 )
          MARIA FERNANDA RIGAIL PONS,                                          )            Case No. _________________
          Pursuant to 28 U.S.C. § 1782                                         )
          For Judicial Assistance in Obtaining                                 )
                                                                               )
          Evidence For Use in Foreign and                                      )
          International Proceedings.                                           )
                                SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                  UBS Financial Services Inc.
By Serving:          CORPORATION SERVICE COMPANY, ITS REGISTERED AGENT
                     1201 Hays Street
                     Tallahassee, FL 32301


                Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify
  at a deposition to be taken in this civil action. If you are an organization, you must designate one or more officers,
  directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment: See attached SCHEDULE.

  Place:             Sequor Law, P.A.                                                    Date and Time:
                     1001 Brickell Bay Drive, 9th Floor                                  [TBD]
                     Miami, Florida 33131


             The deposition will be recorded by this method: Court Reporter

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: See attached SCHEDULE.

       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
  45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
  respond to this subpoena and the potential consequences of not doing so.

  Date: August 2, 2019
                                     CLERK OF COURT
                                                                                       OR
                                                                                                /s/ Cristina Vicens Beard
                                          Signature of Clerk or Deputy Clerk                    Attorney’s signature


  The name, address, e-mail address, and telephone number of the attorney representing Applicant, who issues or requests
  this subpoena, are: Cristina Vicens Beard, Esq., cvicens@sequorlaw.com, 1001 Brickell Bay Drive, 9th Floor, Miami,
  FL 33131; (305) 372-8282.

                                         Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things before
  trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person
  to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 31 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2 )

 Civil Action No.
                                                                 PROOF OF SERVICE
                          (This section should not be filed with the court unless required by Fed. R. Civ. P.
                                                                  45.)


             I received this subpoena for (name of individual and title, if any)
 on (date)                               .


             ❒ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                      on (date)                    ; or

             ❒ I returned the subpoena unexecuted because:
                                                                                                                                  .

             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount
             of
             $                                       .

 My fees are $                                       for travel and $                     for services, for a total of $   0.00       .


             I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature




                                                                                        Printed name and title




                                                                                        Server’s address



 Additional information regarding attempted service, etc.:
   Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 32 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3 )

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
  (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 33 of 45



                                              SCHEDULE

                                             DEFINITIONS

          1.      “You”, “Your”, or “Bank” refers to the recipient of this Subpoena.

          2.      “Avellan” means Carlos Alberto Avellán Areta or anyone acting for him or on
   his behalf.

          3.      “Related Entities” shall refer to the entities listed below:

                      a)   Acería del Ecuador C.A.
                      b)   Inversiones Alabamas Corporation Ltd.
                      c)   Singletary Holdings, LLC
                      d)   Kona Marketing Limited
                      e)   Eldine Trading Limited
                      f)   Honaker Corporation

          4.      “Related Individuals” shall refer to the individuals listed below:

                      a)   Carla Avellán Pinto
                      b)   Camila María Avellán Pinto
                      c)   Juan José Avellán Arteta
                      d)   Felipe Avellán Arteta


           5.     “Document” shall have the same meaning and scope as “documents or
   electronically stored information” within the meaning of Federal Rule of Civil Procedure
   34(a)(1)(A).

           6.      “Communication” means any exchange of words, notes, symbols, ideas, or
   thoughts between two or more people by any medium or method, including: hand-written; typed;
   e-mail; text message or via other telephone messaging service such as WhatsApp or Telegram;
   recorded audio; voice recording; or any other medium or method capable of recording and
   electronically storing a Communication.

          7.      “Accounts” shall be construed in the broadest sense and shall include all bank
   and/or depository accounts at the Bank, including, but not limited to any credit, checking,
   savings, investment, certificate of deposit, money market, interest bearing, brokerage, bond,
   stock or equity trading, credit card, line of credit, revolving, or loan account, in the name of the
   Avellan or any of the Related Entities, or in which Avellan and/or any of the Related Entities is
   an authorized signatory.

          8.      “Entities” means any corporate entity, limited liability entity, business
   association, partnership, association, limited liability company, or other business organization or
   business venture.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 34 of 45




          9.      “Property” refers to any tangible object, including but not limited to: real estate,
   vehicles, equipment and machinery, artwork, coins, jewelry, collectibles, sculptures, books and
   manuscripts, ethnographic arts, furniture and decorative arts, watches, musical instruments,
   drawings, photographs and prints.

          10.     “Transfer” means every mode, direct or indirect, absolute or conditional,
   voluntary or involuntary, of disposing of or parting with an asset or with an interest in an asset,
   including a gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
   encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
   any kind.

          11.     “All” means one original, or one copy, of each “Document” as defined above. If
   you have the original, produce the original. If you have a copy but not the original, produce a
   single copy. If any copy differs from the original or another copy in any respect, including,
   without limitation, drafts or versions or copies containing notes, comments or insertions, produce
   each. Any foreign language copies, drafts or originals shall be produced in addition to their
   English counterparts.

          12.    The terms “and” and “or” shall each be interpreted in every instance, both
   conjunctively and disjunctively, as meaning “and/or” so as to bring within the scope of these
   document requests any information that might otherwise be construed to be outside their scope.

           13.     "Relating to" means referring to, pertaining to, being part of, regarding,
   evidencing, being evidence of, showing, generated or transmitted in the course of, constituting,
   memorializing, or concerning in any way, all or any part of the specified things, events,
   transactions, relationships, facts or contentions;

           14.    “Relevant Period” shall refer to the period of time beginning with and including
   December 1, 1999, through and including the date of complete production of the documents
   responsive to this Subpoena, including any period of time that production of responsive
   documents is delayed by the filing of any objection, motion to quash, or motion for protective
   order in connection with this Subpoena.

           15.    “Person” means natural person(s), corporation(s), association(s), partnership(s),
   sole proprietorship(s) or public entity(ies).

           16.     Any other term not defined herein shall have the same definition and meaning
   ascribed to it in the Declaration of Maria Fernanda Rigail Pons attached to the Application for
   Judicial Assistance Under 28 U.S.C. § 1782.

          17.  These requests shall be deemed continuing to require You to reasonably
   supplement Your responsive production if You gain knowledge that Your response was
   incomplete.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 35 of 45



                                      GENERAL PROVISIONS

            1.      You are requested to produce all documents that are in your possession, custody,
   or control, including, but not limited to, documents in the possession, custody or control of your
   affiliates, attorneys, consultants, professionals, agents, representatives, employees, subsidiaries,
   sister corporations, parent corporations or any other person or entity acting on your behalf. You
   have the affirmative duty to contact any third party, including the foregoing, from whom you
   have “the legal right to obtain the documents requested upon demand.” Sergeeva v.
   Tripleton Int'l Ltd., 834 F.3d 1194, 1201 (11th Cir. 2016) (affirming order that U.S. company
   produce documents in the physical possession or custody of a foreign affiliate); SeaRock v.
   Stripling, 736 F.2d 650, 653–54 (11th Cir. 1984).

          2.     To the extent applicable to any Documents produced in response to this
   Subpoena, please provide an affidavit or certification sufficient to identify such Documents as
   business records of a regularly conducted activity, as described in Florida Statutes section
   90.803(6).

          3.     The documents produced pursuant to this Subpoena for production of documents
   are to be segregated and identified by the number of the request to which the documents are
   responsive.

          4.      In the event you claim that any document requested is unavailable, lost,
   misplaced, or destroyed, state the following:

                  a.      the date you believe such document became unavailable, lost, misplaced,
                          or destroyed; and

                  b.      the reason why such document became misplaced, lost, or destroyed.

           5.      In the event that you seek to withhold any document on the basis that it is covered
   by privilege, please provide the following information:

                  a.      The name of each author, writer, sender, or initiator of such document or
                          thing, if any;

                  b.      The name of each recipient, addressee or party for whom such document
                          or thing was intended, if any;

                  c.      The date of such document, if any, or an estimate thereof so indicated if no
                          date appears on the document;

                  d.      The general subject matter as described in such document, or, if no such
                          description appears, then such other description sufficient to identify said
                          document; and
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 36 of 45



                  e.      The claimed grounds for withholding the document, including, but not
                          limited to the nature of any claimed privilege and grounds in support
                          thereof.

           6.      For each request, or part thereof, which is not fully responded to pursuant to a
   privilege, the nature of the privilege and grounds in support thereof should be fully stated, and
   that portion of the document not claimed to be privileged shall be produced.

          7.     If production of documents or other items required by this Subpoena would be, in
   whole or in part, unduly burdensome, or if the response to an individual request for production
   may be aided by clarification of the request, contact the issuer of this Subpoena, to discuss
   possible amendments or modifications of the Request within five (5) days of receipt of same.

           8.     Documents maintained in electronic form must be produced in their native
   electronic form with all metadata intact. Data must be produced in the data format in which it is
   typically used and maintained. For electronic mail systems using Microsoft Outlook or
   LotusNotes, provide all responsive emails and, if applicable, email attachments and any related
   documents, in their native file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes).
   For all other email systems provide all responsive emails and if applicable, email attachments
   and any related documents in TIFF format.

                  a.      To the extent any electronically stored information, if produced in its
                          native format, would be difficult or impossible to review because it would
                          require proprietary or legacy software, said electronically stored
                          information should be provided in Image (near-paper) format (i.e., .TIFF,
                          or .PDF files) with a corresponding load file utilizing valid field delimiters
                          and text qualifiers containing metadata and optical character recognition
                          (OCR) extracted text for said electronically stored information named with
                          the document identification (DocID) of its corresponding file.

                  b.      To the extent any electronically stored information is a password protected
                          native file, the password for the native file should be provided as metadata
                          in a text file named with the document identification (DocID) of the
                          corresponding password protected native file.

           9.     To the extent that no single document exists or is in your possession, custody or
   control that contains all the information sought in any particular request, you are to provide such
   other documents in your possession, custody or control that are sufficient to show, compute,
   compile, or explain all the information sought in the request or as much information as is
   available.

          10.  These requests shall be deemed continuing so as to require you to reasonably
   supplement your responsive production if you gain knowledge that your response was
   incomplete.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 37 of 45



                                               SCHEDULE

                                       DOCUMENT REQUESTS

   1.    For the Relevant Period, and for each Account, all of the following Documents relating to
         such Account:
         a.      account statements;
         b.      wire transfer, EFT, or ACH payment requests for payments in an amount greater
                 than $500.00;
         c.      wire transfer, EFT, or ACH payment confirmations, details, or receipts for
                 payments in an amount greater than $500.00;
         d.      cancelled checks (front and back) in an amount greater than $500.00;
         e.      deposit slips or receipts for any amount greater than $500.00;
         f.      records reflecting the receipt or delivery of securities;
         g.      applications for credit, including documentation attached to or provided in
                 connection therewith;
         h.      credit reports;
         i.      signature cards; and
         j.      account opening Documents, including, without limitation, Know Your Customer
                 Documents.

   2.    For the Relevant Period, and for each Account, all communications, e-mails, and
         recorded conversations between the Bank and any other person or entity relating to such
         Account.

   3.    Logs or spreadsheets listing all wire transfers initiated, originated, credited to, or
         ultimately received by any of the Related Entities and Individuals during the Relevant
         Period, in which transfers the Bank acted solely as an intermediary bank or correspondent
         bank to CHIPS, Fedwire, or otherwise to facilitate an interbank funds transfer.

   4.    To the extent not included in Document Request No. 3, logs or spreadsheets of all
         payment messages—whether generated by CHIPS, SWIFT, Fedwire, or any other
         interbank payment service—relating to any wire transfer initiated, originated, credited to,
         or ultimately received by any of the Related Entities and Individuals, in which transfer
         the Bank acted solely as an intermediary bank or correspondent bank to CHIPS, Fedwire,
         or otherwise to facilitate an interbank funds transfer.

   5.    Documents sufficient to identify any person (excluding persons within the Bank or its
         legal counsel) with whom You discussed or disclosed the existence of the Subpoena or
         the requests therein.
      Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 38 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action



                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                                Southern District of Florida

          IN RE APPLICATION OF                                                    )
          MARIA FERNANDA RIGAIL PONS,                                             )         Case No. _________________
          Pursuant to 28 U.S.C. § 1782                                            )
          For Judicial Assistance in Obtaining                                    )
                                                                                  )
          Evidence For Use in Foreign and                                         )
          International Proceedings.                                              )
                                SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                  UBS Group A.G.
                     701 Brickell Avenue, Suite 3250
                     Miami FL 33131
                Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify
  at a deposition to be taken in this civil action. If you are an organization, you must designate one or more officers,
  directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment: See attached SCHEDULE.

  Place:             Sequor Law, P.A.                                                    Date and Time:
                     1001 Brickell Bay Drive, 9th Floor                                  [TBD]
                     Miami, Florida 33131


             The deposition will be recorded by this method: Court Reporter

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: See attached SCHEDULE.

       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
  45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
  respond to this subpoena and the potential consequences of not doing so.

  Date: August 2, 2019
                                     CLERK OF COURT
                                                                                       OR
                                                                                                /s/ Cristina Vicens Beard
                                          Signature of Clerk or Deputy Clerk                    Attorney’s signature


  The name, address, e-mail address, and telephone number of the attorney representing Applicant, who issues or requests
  this subpoena, are: Cristina Vicens Beard, Esq., cvicens@sequorlaw.com, 1001 Brickell Bay Drive, 9th Floor, Miami,
  FL 33131; (305) 372-8282.

                                         Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things before
  trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person
  to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 1 )

  Civil Action No.
 Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 39 of 45
                                                         PROOF OF SERVICE
                        (This section should not be filed with the court unless required by Fed. R. Civ. P.
                                                                45.)


            I received this subpoena for (name of individual and title, if any)
on (date)                            .


            ❒ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                  on (date)                    ; or

            ❒ I returned the subpoena unexecuted because:
                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount
            of
            $                                  .

My fees are $                                  for travel and $                       for services, for a total of $   0.00       .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                        Server’s signature




                                                                                    Printed name and title




                                                                                    Server’s address



Additional information regarding attempted service, etc.:
   Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 40 of 45
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3 )

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
  (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                         SCHEDULE

                                                                      DEFINITIONS
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 41 of 45




          1.      “You”, “Your”, or “Bank” refers to the recipient of this Subpoena.

          2.      “Avellan” means Carlos Alberto Avellán Areta or anyone acting for him or on
   his behalf.

          3.      “Related Entities” shall refer to the entities listed below:

                      a)   Acería del Ecuador C.A.
                      b)   Inversiones Alabamas Corporation Ltd.
                      c)   Singletary Holdings, LLC
                      d)   Kona Marketing Limited
                      e)   Eldine Trading Limited
                      f)   Honaker Corporation

          4.      “Related Individuals” shall refer to the individuals listed below:

                      a)   Carla Avellán Pinto
                      b)   Camila María Avellán Pinto
                      c)   Juan José Avellán Arteta
                      d)   Felipe Avellán Arteta


           5.     “Document” shall have the same meaning and scope as “documents or
   electronically stored information” within the meaning of Federal Rule of Civil Procedure
   34(a)(1)(A).

           6.      “Communication” means any exchange of words, notes, symbols, ideas, or
   thoughts between two or more people by any medium or method, including: hand-written; typed;
   e-mail; text message or via other telephone messaging service such as WhatsApp or Telegram;
   recorded audio; voice recording; or any other medium or method capable of recording and
   electronically storing a Communication.

          7.      “Accounts” shall be construed in the broadest sense and shall include all bank
   and/or depository accounts at the Bank, including, but not limited to any credit, checking,
   savings, investment, certificate of deposit, money market, interest bearing, brokerage, bond,
   stock or equity trading, credit card, line of credit, revolving, or loan account, in the name of the
   Avellan or any of the Related Entities, or in which Avellan and/or any of the Related Entities is
   an authorized signatory.

          8.      “Entities” means any corporate entity, limited liability entity, business
   association, partnership, association, limited liability company, or other business organization or
   business venture.

          9.      “Property” refers to any tangible object, including but not limited to: real estate,
   vehicles, equipment and machinery, artwork, coins, jewelry, collectibles, sculptures, books and
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 42 of 45



   manuscripts, ethnographic arts, furniture and decorative arts, watches, musical instruments,
   drawings, photographs and prints.

          10.     “Transfer” means every mode, direct or indirect, absolute or conditional,
   voluntary or involuntary, of disposing of or parting with an asset or with an interest in an asset,
   including a gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
   encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
   any kind.

          11.     “All” means one original, or one copy, of each “Document” as defined above. If
   you have the original, produce the original. If you have a copy but not the original, produce a
   single copy. If any copy differs from the original or another copy in any respect, including,
   without limitation, drafts or versions or copies containing notes, comments or insertions, produce
   each. Any foreign language copies, drafts or originals shall be produced in addition to their
   English counterparts.

          12.    The terms “and” and “or” shall each be interpreted in every instance, both
   conjunctively and disjunctively, as meaning “and/or” so as to bring within the scope of these
   document requests any information that might otherwise be construed to be outside their scope.

           13.     "Relating to" means referring to, pertaining to, being part of, regarding,
   evidencing, being evidence of, showing, generated or transmitted in the course of, constituting,
   memorializing, or concerning in any way, all or any part of the specified things, events,
   transactions, relationships, facts or contentions;

           14.    “Relevant Period” shall refer to the period of time beginning with and including
   December 1, 1999, through and including the date of complete production of the documents
   responsive to this Subpoena, including any period of time that production of responsive
   documents is delayed by the filing of any objection, motion to quash, or motion for protective
   order in connection with this Subpoena.

           15.    “Person” means natural person(s), corporation(s), association(s), partnership(s),
   sole proprietorship(s) or public entity(ies).

           16.     Any other term not defined herein shall have the same definition and meaning
   ascribed to it in the Declaration of Maria Fernanda Rigail Pons attached to the Application for
   Judicial Assistance Under 28 U.S.C. § 1782.

          17.  These requests shall be deemed continuing to require You to reasonably
   supplement Your responsive production if You gain knowledge that Your response was
   incomplete.

                                     GENERAL PROVISIONS

          1.       You are requested to produce all documents that are in your possession, custody,
   or control, including, but not limited to, documents in the possession, custody or control of your
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 43 of 45



   affiliates, attorneys, consultants, professionals, agents, representatives, employees, subsidiaries,
   sister corporations, parent corporations or any other person or entity acting on your behalf. You
   have the affirmative duty to contact any third party, including the foregoing, from whom you
   have “the legal right to obtain the documents requested upon demand.” Sergeeva v.
   Tripleton Int'l Ltd., 834 F.3d 1194, 1201 (11th Cir. 2016) (affirming order that U.S. company
   produce documents in the physical possession or custody of a foreign affiliate); SeaRock v.
   Stripling, 736 F.2d 650, 653–54 (11th Cir. 1984).

          2.     To the extent applicable to any Documents produced in response to this
   Subpoena, please provide an affidavit or certification sufficient to identify such Documents as
   business records of a regularly conducted activity, as described in Florida Statutes section
   90.803(6).

          3.     The documents produced pursuant to this Subpoena for production of documents
   are to be segregated and identified by the number of the request to which the documents are
   responsive.

          4.      In the event you claim that any document requested is unavailable, lost,
   misplaced, or destroyed, state the following:

                  a.      the date you believe such document became unavailable, lost, misplaced,
                          or destroyed; and

                  b.      the reason why such document became misplaced, lost, or destroyed.

           5.      In the event that you seek to withhold any document on the basis that it is covered
   by privilege, please provide the following information:

                  a.      The name of each author, writer, sender, or initiator of such document or
                          thing, if any;

                  b.      The name of each recipient, addressee or party for whom such document
                          or thing was intended, if any;

                  c.      The date of such document, if any, or an estimate thereof so indicated if no
                          date appears on the document;

                  d.      The general subject matter as described in such document, or, if no such
                          description appears, then such other description sufficient to identify said
                          document; and

                  e.      The claimed grounds for withholding the document, including, but not
                          limited to the nature of any claimed privilege and grounds in support
                          thereof.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 44 of 45



           6.      For each request, or part thereof, which is not fully responded to pursuant to a
   privilege, the nature of the privilege and grounds in support thereof should be fully stated, and
   that portion of the document not claimed to be privileged shall be produced.

          7.     If production of documents or other items required by this Subpoena would be, in
   whole or in part, unduly burdensome, or if the response to an individual request for production
   may be aided by clarification of the request, contact the issuer of this Subpoena, to discuss
   possible amendments or modifications of the Request within five (5) days of receipt of same.

           8.     Documents maintained in electronic form must be produced in their native
   electronic form with all metadata intact. Data must be produced in the data format in which it is
   typically used and maintained. For electronic mail systems using Microsoft Outlook or
   LotusNotes, provide all responsive emails and, if applicable, email attachments and any related
   documents, in their native file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes).
   For all other email systems provide all responsive emails and if applicable, email attachments
   and any related documents in TIFF format.

                  a.      To the extent any electronically stored information, if produced in its
                          native format, would be difficult or impossible to review because it would
                          require proprietary or legacy software, said electronically stored
                          information should be provided in Image (near-paper) format (i.e., .TIFF,
                          or .PDF files) with a corresponding load file utilizing valid field delimiters
                          and text qualifiers containing metadata and optical character recognition
                          (OCR) extracted text for said electronically stored information named with
                          the document identification (DocID) of its corresponding file.

                  b.      To the extent any electronically stored information is a password protected
                          native file, the password for the native file should be provided as metadata
                          in a text file named with the document identification (DocID) of the
                          corresponding password protected native file.

           9.     To the extent that no single document exists or is in your possession, custody or
   control that contains all the information sought in any particular request, you are to provide such
   other documents in your possession, custody or control that are sufficient to show, compute,
   compile, or explain all the information sought in the request or as much information as is
   available.

          10.  These requests shall be deemed continuing so as to require you to reasonably
   supplement your responsive production if you gain knowledge that your response was
   incomplete.
Case 1:19-mc-23236-JAL Document 1-2 Entered on FLSD Docket 08/02/2019 Page 45 of 45



                                               SCHEDULE

                                       DOCUMENT REQUESTS

   1.    For the Relevant Period, and for each Account, all of the following Documents relating to
         such Account:
         a.      account statements;
         b.      wire transfer, EFT, or ACH payment requests for payments in an amount greater
                 than $500.00;
         c.      wire transfer, EFT, or ACH payment confirmations, details, or receipts for
                 payments in an amount greater than $500.00;
         d.      cancelled checks (front and back) in an amount greater than $500.00;
         e.      deposit slips or receipts for any amount greater than $500.00;
         f.      records reflecting the receipt or delivery of securities;
         g.      applications for credit, including documentation attached to or provided in
                 connection therewith;
         h.      credit reports;
         i.      signature cards; and
         j.      account opening Documents, including, without limitation, Know Your Customer
                 Documents.

   2.    For the Relevant Period, and for each Account, all communications, e-mails, and
         recorded conversations between the Bank and any other person or entity relating to such
         Account.

   3.    Logs or spreadsheets listing all wire transfers initiated, originated, credited to, or
         ultimately received by any of the Related Entities and Individuals during the Relevant
         Period, in which transfers the Bank acted solely as an intermediary bank or correspondent
         bank to CHIPS, Fedwire, or otherwise to facilitate an interbank funds transfer.

   4.    To the extent not included in Document Request No. 3, logs or spreadsheets of all
         payment messages—whether generated by CHIPS, SWIFT, Fedwire, or any other
         interbank payment service—relating to any wire transfer initiated, originated, credited to,
         or ultimately received by any of the Related Entities and Individuals, in which transfer
         the Bank acted solely as an intermediary bank or correspondent bank to CHIPS, Fedwire,
         or otherwise to facilitate an interbank funds transfer.

   5.    Documents sufficient to identify any person (excluding persons within the Bank or its
         legal counsel) with whom You discussed or disclosed the existence of the Subpoena or
         the requests therein.
